Financing instrument for development cooperation - Financing instrument for the promotion of democracy and human rights worldwide (amendment of Regulation (EC) No 1889/2006) - A financing instrument for development cooperation (amendment of Regulation (EC) No 1905/2006) - Establishment of a financing instrument for cooperation with industrialised countries (amendment of Regulation (EC) No 1934/2006) (debate)
The next item is the joint debate on:
the recommendation for second reading by Mr Goerens, on behalf of the Committee on Development, on a financing instrument for development cooperation [16447/1/2010 - C7-0424/2010 -
the recommendation for second reading by Mrs Lochbihler and Mrs Gál, on behalf of the Committee on Foreign Affairs, on the Council position at first reading with a view to the adoption of a regulation of the European Parliament and of the Council amending Regulation (EC) No 1889/2006 on establishing a financing instrument for the promotion of democracy and human rights worldwide [16446/1/2010 - C7-0427/2010 -
the recommendation for second reading by Mr Mitchell, on behalf of the Committee on Development, on a financing instrument for development cooperation (amending Regulation (EC) No 1905/2006) [16442/1/2010 - C7-0426/2010 -
the recommendation for second reading by Mr Scholz, on behalf of the Committee on International Trade, on establishing a financing instrument for cooperation with industrialised and other high-income countries and territories (amending Regulation (EC) No 1934/2006).
Madam President, the proposal for a regulation establishing an ACP Banana Accompanying Measures programme is today being tabled for a second reading.
As a reminder, we appealed at first reading for as many accompanying measures as possible for ACP banana-exporting countries, whose situation is liable to be made worse by the entry into force, within the WTO, of an agreement with US and Latin American producers to end the trade dispute over customs duties on bananas. Under the agreement, import duties on bananas will gradually be reduced from EUR 176 per tonne to EUR 114 per tonne by the year 2017.
However, bananas from ACP countries will continue to enjoy duty-free access within the European Union. The deterioration in these countries' situation following the entry into force of the trade agreement has led them to negotiate Banana Accompanying Measures, or BAM for short, with the European Union.
Our Committee on Development, for which I am the rapporteur, was able to secure the adoption at first reading of the following improvements to the initial text.
Firstly, emphasis has been placed on the eradication of poverty and the improvement of living conditions as main objectives of the recommended measures.
Secondly, small farmers and small entities are regarded as the main beneficiaries of these measures.
Thirdly, the regulation pays particular attention to aspects relating to the environment, health and labour standards.
Fourthly, transparent criteria have been introduced for allocating funds.
Finally, an agreement has been reached on a provisional assessment, which must be carried out 18 months before the programme expires.
In addition, Parliament and the Council have reached an agreement on the financing of the accompanying measures for 2010 and 2011. All of these advances easily meet the expectations of the ACP countries. The only sticking point concerns the horizontal issue of the application of delegated acts to the financing instrument for development cooperation (DCI). Our interpretation of Article 290 of the Treaty of Lisbon backs up our demand.
The European Parliament wishes to have its say in the strategic decisions that the Commission takes with regard to the financing of external action. Until now, the Council has refused to grant Parliament the role that it deserves in the functioning of the financing instruments.
Matters must be made clear, and I would insist very strongly on the following point: we refuse to be called troublemakers. Parliament and the Committee on Development prove this every day in their work. I therefore invite my fellow Members to maintain the position adopted at first reading and to vote overwhelmingly in favour of the text that I have just submitted for their approval.
Madam President, a guarantee of human rights, the promotion and development of democratic structures and combating corruption are the central demands of those taking to the streets in Tunisia, Egypt and Yemen - by peaceful means and in the hope of thereby achieving change, so that people in Maghreb and in the Arab world can assert their right to freedom of expression and freedom of the press, their right to free elections and their right to civil participation. The implementation of these rights is precisely what our financing instrument for democracy and human rights wants to promote; up until now, it has had limited opportunities to act in the countries mentioned because the circumstances there are such that in general, those who were of a different opinion could expect persecution and torture.
I very much welcome the fact that, as we heard yesterday in the working party, the Commission has already made detailed plans to use the financing instrument in such a way that there will now be short-term, medium-term and long-term projects, which can now be used to support the democratic transformation in Tunisia. It would be good if in the future we could develop a model from this that can also be used should such a fundamental transformation come about in other states. I very much hope that the Commission will take up the suggestions made by the parliamentary delegation to Tunisia, such as on reform of the judiciary.
The instrument for the promotion of democracy and human rights is structured in such a way as to be able to support those in the different civil structures who are working for improvements in the human rights situation. This could be governments, it could be international human rights institutions or it could be individuals who need support as defenders of human rights. Overall, it is a good structure precisely because it makes it possible in certain situations to act without the consent of the government concerned. I do not see this in any way as interfering in internal affairs, because it is in the nature of human rights that we need to be able to resist state compulsion and state violence against the population - against the individual citizen.
Naturally, we need to review the individual projects, as well as the priorities of the human rights and democracy instrument, and subject these to continual critical evaluation. Until now the instrument was still relatively new, so there was no point in carrying out an evaluation that would tell us little. It is thus all the more important that we now prepare and implement the forthcoming comprehensive evaluation. The aim must be to clarify the effects of individual measures and to allow us to rethink priorities and working methods where relevant.
This financing instrument shares the basic principle that there should be complementarity between all financing instruments. Yet we repeatedly find in practice that this relatively modest financial instrument is being used to fund projects that could be clearly linked to a geographical instrument. This issue also arises in the case of human rights dialogues. For this reason we should definitely not agree to any cuts in this modest instrument and we must also see that it is not used to fund projects for which it is not in fact appropriate.
Finally, regarding the delegated acts - a matter on which we have yet to reach agreement for any of the financing instruments. In many policy areas, such as the environment and transport, there is no dispute as to what may be regarded as delegated acts. In foreign policy, however, this is seen as highly contentious. It is very important, however - particularly post the Treaty of Lisbon - that we as Parliament also have codecision rights in foreign policy, at the level of the strategic focus of financing instrument programmes.
rapporteur. - (HU) Madam President, representatives of the Commission, ladies and gentlemen, all that Mrs Lochbihler, my co-rapporteur, has said is of very great importance when we consider that the current tense international situation - I am thinking of the North African cases debated yesterday, of Tunisia and Egypt - shows that the attention we devote to, for example, this financing instrument for human rights does indeed matter, and the impact this instrument has in practice in a specific place may be important. This is precisely the first important reason why Parliament demands the right of scrutiny with regard to the instrument.
As regards the substantive issues discussed in the debate at first reading in October last year, which aimed at promoting the operation of local non-governmental organisations of key importance, the institutions were in agreement. Now, at second reading, the other side of the coin must be addressed, namely agreement on the inter-institutional debate on Parliament's right to democratic scrutiny. It is well-known that the issue of financing instruments, including the question of this instrument promoting democracy and human rights, has been part of an inter-institutional battle for a year.
The Treaty of Lisbon strengthened the European Parliament's right to democratic scrutiny; this in fact is the institution of delegated acts, which we believe needs to be enforced and applied in the current situation. This specific package, the case of delegated acts, is what could be the first significant example that the role of the European Parliament has indeed grown since 1 December 2009. Thus at second reading, and in all probability during the subsequent agreement process, we, too, are fighting for the recognition of the European Parliament's right to democratic scrutiny, and I believe, together with my colleague, that this is relevant precisely in the case of the financing instrument for democracy and human rights. This is because, as we have just heard, this instrument is intended to serve human rights, the rule of law and the protection of democracy, and we are promoting specific rights such as the fight for women's and children's rights, and the struggles against capital punishment, torture and cruel, inhuman, humiliating treatment. We aim to help defenders of human rights in their work, even under the most impossible conditions. This is another reason why this instrument is especially important. Its beneficiaries are non-governmental organisations, which are subject to serious disadvantages in some countries. All this justifies that we, Parliament, should have a say in shaping the strategy and the framework programmes and in devising future plans, as we can take more serious steps through annual monitoring than simply by having our opinions asked at the biennial financial cycles. This is what we are asking your support for, so that now in the period following the Treaty of Lisbon we may truly act in the spirit of the Treaty as well, and I trust that both the Commission and the Council will understand the necessity of this during the forthcoming agreement process.
rapporteur. - (DE) Madam President, Commissioner, ladies and gentlemen, the financing instrument for cooperation with industrialised and other high-income countries and territories (ICI) is being fundamentally amended in this parliamentary term. We plan to jointly allocate up to EUR 348 million to cooperation in areas such as science, academic exchanges - including Erasmus Mundus -, culture, environmental protection and renewable energy, as well as the stimulation of bilateral trade relations. Particular consideration should be given here to small and medium-sized enterprises.
The new aspect is that with what is known as ICI Plus, projects in developing countries can now also be financed - and specifically projects that do not fall under the general definition of development aid measures. These include projects and measures such as sending European students to universities in Africa, Asia or Latin America - a completely new element. In the current times, when the EU has a greater responsibility to realign its cooperation in partnership with a growing number of states, allowing self-determined development has a particular part to play in this.
The recast of the regulation needs to clearly mark the opportunities and challenges arising from the expansion of its geographical scope. It clearly states who can obtain financial assistance, for what purposes and on what terms. Another new element of this instrument is that the regulation specifies that the allocation of funding must ensure that the partner countries comply with the core working standards of the International Labour Organisation and that they work to reduce greenhouse gas emissions as an important contribution to the international fight against climate change.
Equally important, the rule of law and human dignity in work are elevated to cooperation objectives. As we are going into the second reading, allow me to restate that I consider it essential to ensure that when granting financial assistance no concessions are made as regards the basic principles of the European Union. When promoting projects in developing countries attention needs to be paid in future to policy coherence, and particularly to harmonisation with measures to combat the food crisis. In the plenary vote at first reading it was decided - albeit by a narrow majority - that none of the funds allocated to development aid thus far should be devoted to ICI Plus.
We are going into the second reading with an accelerated rapprochement on this, as on all the financing instruments. Following successful compromise negotiations between Council and the European Parliament we have adapted ICI Plus to the challenges of the future. All the matters of substance have been approved by a majority in plenary. So far, so good - or so it would seem. However, it remains undecided how we will deal in future with the division of powers between the two legislative bodies of the EU resulting from the entry into force of the Treaty of Lisbon, particularly in the area of communitarised international trade policy. The issue at stake here is democracy, and specifically what are known as delegated acts - which is something on which the European Parliament and the Commission and Council continue to have differing views.
What is this all about? We want to do what we see as our duty to our electorate. We want to check whether the multiannual strategic planning by the European External Action Service and the Commission for implementing our regulations is in accordance with the spirit of the legislator. In the past the Commission has unfortunately too often taken the attitude that you can write anything you like on paper. The Treaty of Lisbon gives us a new role and duty as a legislator, and we demand a right of veto. The rapporteurs for the various foreign policy financing instruments, the chairs of the committees and the leaders of the groups are all agreed that we must fight for this democratic right.
Commissioner, ladies and gentlemen, the conduct we have seen so far shows that not all three bodies of the European Union have yet recognised this principle. We are therefore vigorously defending our right of control today because in future the Commission must base its planning on what the legislator has laid down, not on its own communications.
Member of the Commission. - Madam President, I am here to replace Andris Piebalgs, who is abroad due to a long foreseen engagement, on the second debate on these external relations financial instruments.
My first words are those of thanks to the rapporteurs, Ms Gál, Ms Lochbihler, Mr Mitchell, Mr Scholz and Mr Goerens. We have cooperated very well on these files and, apart from delegated acts, there is a lot of convergence in substance among the three institutions concerned.
The remaining outstanding issues are due to the wider interinstitutional relationship in a new Treaty environment. We now find ourselves at a difficult political and operational juncture that partners abroad do not understand, because implementation of basic acts is an internal EU affair.
Though as Trade Commissioner I am not responsible for any of these instruments, they do support a whole range of EU policy objectives, including trade, and allow us to remain relevant as foreign policy actors.
Since your last debate in October, the year ended without a first-reading agreement. You know the situation. Parliament expects Article 290 of the Treaty, outlining the procedure known as delegated acts, to be applied to the adoption of strategy papers and multiannual action programmes. But in its first-reading position the Council rejected those of your amendments relating to delegated acts.
It is very important that we come to an agreement soon, in particular for ICI Plus and the proposal for banana accompanying measures. Otherwise the Commission is unable to implement the relevant budget.
More specifically for ICI Plus, I think that everyone agrees that this instrument is designed to promote EU interests in industrialised countries, some of them key strategic partners who will not wait for us to be administratively ready. Others are competing to fill in gaps we create, whether it be energy cooperation, business support, digital agenda objectives, etc.
As for the banana accompanying measures, I can only stress, with some resonance I hope as Trade Commissioner, that they are integrally linked with the Geneva Agreement which brought an end to our longest trade dispute in WTO and GATT, which lasted almost 20 years.
The accompanying measures are intended to support 10 banana-exporting ACP countries in their adaptation to a reduction in their preferential margin as a result of the Geneva Agreement. It is of the utmost importance, therefore, that we preserve the EU's credibility as an international trade negotiator by honouring our commitments and, in this case, we owe it especially to ACP banana-producing countries.
Look at the broader picture of world food trade at the moment and the hardship faced in some countries that are heavily dependent on export revenues from one or few commodities. I really feel a sense of urgency here.
I understand Parliament's concern to be involved in the strategy papers and multiannual programming. The Commission has come forward with proposals to enhance parliamentary scrutiny and offers other compromise solutions, but these have failed to gain traction both in Parliament and in the Council.
I am here today to reiterate the commitment Catherine Ashton and Andris Piebalgs made to you last October to seek practical political solutions. Let us, Council, Commission, Parliament, work towards agreed outcomes now during the second reading and all engage purposefully to achieve this objective.
Further delays carry with them budgetary, political, legal and even socio-economic consequences. At the same time as the Lisbon Treaty changed the comitology system and assigned new powers to the European Parliament, it endowed the EU with a stronger role and new structures to pursue foreign policy more coherently, more comprehensively and with greater commonality. Thank you for your attention and I am looking forward to the debate.
Madam President, ladies and gentlemen, the European Parliament will today give its verdict for a second time on the amendment to the financing instrument for development cooperation providing for the establishment of Banana Accompanying Measures for the main ACP banana-producing countries. These accompanying measures are justified by the reduction in tariff preferences granted to the ACP countries following the conclusion, in December 2009, of the Geneva Agreement with the United States and the countries of Latin America. The European Union made a commitment at that time to provide EUR 190 million in support to the ACP countries to help them cope with this new competition.
We amended both the form and the content of the Commission proposal at first reading. The Council disagreed with us on the form, which is why the regulation has been submitted for a second reading today. Indeed, the Council refused to allow the delegated acts procedure to be applied to strategy papers and multiannual indicative programmes, and hence refused to implement the advances of the Treaty of Lisbon. Parliament decided to react quickly, and that is crucial.
We are therefore sending a strong political message to the ACP countries. The European Parliament is behind them and is doing everything in its power to ensure that the EUR 190 million are released as quickly as possible. Yet we are also sending a message to the Council. The European Parliament is defending its prerogatives as laid down in the Treaty of Lisbon. The ball is now in the Council's court. The European Union made a commitment to the ACP countries. The Council should therefore shoulder its responsibilities, as Parliament has done.
(The speaker agreed to take a blue-card question (Rule 149(8))
Madam President, has it ever occurred to Mr Ponga that the EU taxpayer, and particularly the British taxpayer, might prefer the EUR 190 million to be frozen indefinitely?
(FR) Thank you for your question, Lord Dartmouth. All I would say is that there are international agreements in place that require the European Union to invest in its relations with the ACP countries, and this is one of the agreements that the European Union must prioritise. As far as I am concerned, I have never felt that this 190 million should be frozen.
Madam President, the position unanimously adopted today by our Parliament shows just how vitally important the issue of implementing powers is to this House. Nevertheless, to turn to the subject of the Banana Accompanying Measures, this agreement is embarrassing with regard to our ACP banana-producing partners. Indeed, one year after these countries legitimately obtained compensation from the Commission, they have still not received the funds, even though the Geneva Agreement is hitting them hard.
Therefore, they are the ones I am addressing again today when I say that it is precisely because we want to relay our demands even further that this House must have its say in the EU's strategy and general guidelines for external aid. We are determined not to fall into the trap set by the Commission and the Council. Transparency of European decisions must be at the heart of our work. This is the very spirit of the Treaty and the essence of history.
on behalf of the ECR Group. - Madam President, this issue has technical considerations and it also has human, poverty considerations. In this joint debate I would first like to tell the Council that Parliament is here to monitor and check, and look with openness and transparency and accountability at the way we spend our taxpayers' money in terms of international development.
If the Council cannot recognise that, and cannot recognise that delegated acts should go through Parliament's internal procedures so that it can avail itself of the right of scrutiny, then what the heck are we doing here? Why are we here if we are not allowed to be accountable to our voters, constituents and taxpayers over the money that they give us in good faith to spend, through the Commission, on international development?
Secondly, on the issue of bananas, in which Parliament's considerations should also be taken into account, the European taxpayer has lost on both counts. We had a freer trade agreement which has now gone 'phut', and what we now have to do is to indemnify and compensate those banana-producing countries again.
on behalf of the EFD Group. - Madam President, there is a credible sounding justification for each one of the four financing instruments being presented to Parliament today.
However, taken together, their collective aim is to advance and promote the political and foreign policy agenda of the European Commission. The Commissioner made that very clear earlier, with his customary precision and clarity, for which I must thank him.
We all know by now who is going to be paying for this: the hard-pressed taxpayer and obviously - and as usual disproportionately - the British taxpayer. The exact cost of these financing instruments is still unknown, despite the best efforts of my colleagues yesterday and first thing this morning.
The Commission is, once again, being profligate and irresponsible with other people's money and this is why we will not be supporting either proposal.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Madam President, Mr Dartmouth, it has struck me that you are always trying to bring the British taxpayer into your speeches. I would be interested to know whether you actually see yourself as representing a small group of people in the United Kingdom or whether you feel at all that you are a representative of the European Union?
Madam President, I mentioned both the EU taxpayer and the British taxpayer in my speech. I was, however, elected by people in Britain, not by people anywhere else, so I regard my prime responsibility as being to represent the British taxpayer. My heart also goes out to hard-pressed EU taxpayers in other countries - not least in your own country, Austria, a contributing nation - whose money is also being wasted in the construction of these vain and fragile empires.
on behalf of the Verts/ALE Group. - Madam President, I would like to address a few points. First of all I want to raise the issue of flexibility of financing instruments in the external area.
Over the last few weeks and months we have all seen a lot of unforeseen catastrophes and events unfolding, and under the external heading we have almost no more margins left, while there are still a few years to go. At the same time there is one instrument which is flexible, namely the Stability Instrument, which is then often used for other purposes than it was actually created for.
So I think we can agree that we need more flexibility in the foreign policy instruments, but we must underline that this can only go with enhanced democratic scrutiny at the same time. We are currently fighting on this issue, and we also need to signal that, while for the future of the financial instruments there needs to be more flexibility, we cannot go ahead with that without the enhanced democratic scrutiny that we ask for.
Second point: we have to rethink how we do our work and provide our aid in fragile states. Just yesterday the UN made once again the link between development and conflict, and pointed out that those countries that are in conflict are, of course, those that have the hardest time getting out of poverty.
So far the EU instruments have not really been adapted. We have EU missions in some of these fragile states working alongside, but not always together with, our financial instruments. So we have to reflect on what would be a good way of combining these two.
Last point, quickly, the events in North Africa have shown us the importance of human rights and democracy promotion, and for me also gender equality, and we need to be more daring in this regard in the future when revising the structures.
(DE) Madam President, Commissioner, ladies and gentlemen, I believe we should make it clear that in the case of these financing instruments we attach importance to making a distinction between legislative and executive tasks. It is not the job of a parliament to carry out detailed management or to actually implement projects.
On the other hand, legislation must not result in a carte blanche being given for years on end with no ability to intervene if the action taken is not in accordance with the legislator's will. Consequently, whether or not this is a delegated act in legal terms, we must have the possibility of revoking decisions if, in the legislator's opinion, they are not being executed in accordance with the spirit intended by the legislator.
For this reason - regardless of the legal ruling under which it was carried out, or whether or not it was carried out within the framework of delegated acts - the Commission and the Council must act in this matter in order to find a reasonable, objective solution; this will also lead to us interfering less in executive matters and therefore, where everything runs properly, will give the executive body greater freedom.
I should like to endorse what Mrs Brandtner said. Parliament implemented the instrument for the promotion of democracy and human rights years ago, providing the possibility of bypassing governments and dictators in order to support civil society and democratic forces. We are only now establishing that contrary to the will of the legislator, the Commission or now the External Action Service has never used this instrument in this way, which is a decisive element of the fact that we find ourselves in this situation in North Africa today. Since this is a political failure - a failure to execute the will of the legislator - the regulation must be amended, and we intend to fight for this.
(PT) Madam President, out with Mubarak, now! The resistance forces are still shouting on Tahrir Square and I am shouting with them. The demonstrations in Egypt, Tunisia and other Arab countries, with millions of citizens braving the streets to bring to an end to decades of oppression and corruption, show that human rights and democracy are universal aspirations and also how all those calling for stability to sustain dictatorships are flying in the face of history.
The democracy and human rights instrument is a tool of the European Union that can and must be used, without the consent of governments, in support of the defenders of human rights and those who promote gender equality, the rule of law, free elections and democracy. Therefore, it must be strengthened financially, made flexible to deal with emergencies and be better coordinated with geographically focused instruments in the promotion of the same objectives. It must be under adequate parliamentary scrutiny. Hence the insistence of this Parliament on the delegated acts procedure.
(PL) Madam President, Commissioner, both Mrs Gomes and Mrs Lochbihler are right when they say that the events in Egypt and Tunisia should be receiving our support and should be attracting our attention, and indeed the instruments which we are debating, today, do create this possibility, particularly the financing instrument for the promotion of democracy and human rights worldwide. It is my conviction that this should be very strongly supported, because, indeed - as Mrs Gomes said - these rights are universal, and, this being so, the right to live in a democracy and the right to live in a country which accepts human rights are something which is quite obvious.
It is important that the second instrument allows for this assistance to be given irrespective of the consent of the governments of third countries and other public authorities. This is something very important. Our assistance is needed by Belarus and Ukraine, it is also needed by other countries of the Eastern Partnership, and I think these instruments should be used, too, for these very countries.
(PT) Madam President, we are discussing here a series of packages concerning financial instruments, such as the Goerens report on a financial instrument for development cooperation, the report by my colleague, Mr Scholz, and others. The majority of the reports aim for specific measures that could improve the lives of millions of people: in other words, legislative practice at its best.
However, the Council insists on not completing the codecision that these instruments require. It is here that the process of codecision becomes a process of co-indecision by virtue of a tacit veto by the Council, which nothing in the reading of the Treaty justifies, and which is founded solely on capricious displeasure and an esoteric reading of Article 290 of the Treaty of Lisbon, which describes delegated acts.
This is putting people's lives at risk. With regard to the refugee resettlement policy, for example, we have been prevented from giving extra money to resettlement countries and closing refugee camps, which means that if the Council persists in continuing with this whim, people's lives will be detrimentally affected. It is time for this to stop and for delegated acts to develop normally in the codecision process.
(BG) Madam President, I will, of course, support the proposal being made because Parliament must defend its rights when it concerns powers granted by the Treaties. I wish to say that we need to extend our control, and not only to preliminary control of the delegated acts which we are discussing at the moment.
We must also have subsequent control because billions and billions of euros are being poured into some programmes, which usually end up in the pockets of various dictators, financing their fine lifestyle, while, at the same time, millions and millions of people are living in our own countries, who are also leading very miserable lives.
This also means that we are using European taxpayers' money to finance the luxury lifestyle of dictators who are oppressing their own peoples, while our own citizens are badly off. This is why we must remove the beam from our own eye and then see the speck in our brother's eye, which will finally give us real, tight control over these resources.
(IT) Madam President, ladies and gentlemen, we are once again required to assert our role both inside and outside the European Union.
The promotion of human rights and fundamental freedoms, which is enshrined in the 1948 Universal Declaration of Human Rights, our own Charter of Fundamental Rights and regional instruments, forms part of our foreign policy and of our social policy. Regulation (EC) No 1889/2006 on establishing a financing instrument for the promotion of democracy and human rights worldwide needs to be an effective, practical instrument that has the flexibility to cope with exceptional operational situations.
The European Union's contribution to these battles of civilisations through its external cooperation strategies and the proper use of the associated financial instruments, that is to say the greater effectiveness and visibility of the Union's external action in the world, cannot disregard the responsibility and hence the control of its most representative body, which is the European Parliament.
In view of this fact, therefore, I endorse the proposed amendments, which are clearly in alignment with the changes in our constantly growing Europe.
(The speaker agreed to take a blue-card question under Rule 149(8)).
(PL) Madam President, I would like to ask if Mrs Matera is able to tell us whether the Group of the European People's Party (Christian Democrats) would be willing to lend its support specifically to the giving of assistance, on questions of democracy and human rights in particular, to countries in the east, by which I mean Ukraine, Belarus and other countries included in the Eastern Partnership.
(IT) Madam President, ladies and gentlemen, yes absolutely, my political group, the Group of the European People's Party (Christian Democrats), works hard every day, striving to ensure that fundamental human rights are respected throughout the world.
I believe the speeches by my distinguished colleagues who have been working here for much longer than I have confirmed and supported this House's policy. I stress the fact again that I belong to the political Group of the European People's Party (Christian Democrats). We are staunchly pro-European and convinced of the role that this House can play around the world.
Madam President, I want to place on record my support for what other colleagues have said on the issue of parliamentary scrutiny of the instruments, and of the instrument for democracy and human rights in particular. I want to thank the Commission for the structured cooperation we have. By nature, human rights defenders are at risk and there needs to be a degree of privacy. Let us make sure that this cooperation continues in the future.
One criticism of the projects would be that we run very high quality projects, but they are pepper-potted around the world and have not been sufficiently integrated into the other programmes.
The setting up of the External Action Service gives us a chance to remedy this. We should make sure that we do so. The concern that some of the programmes that are currently prepared by legally-qualified people may not be in the future is something that we need to deal with in order to maintain that quality in the future as well.
Finally, with what is happening in Egypt and elsewhere in the Arab world at the moment, we know there will be an increasing call for finance for democracy-building and election monitoring in the future. We have insisted on the fixed percentage within the regulation, otherwise it would crowd out other human rights projects. However, we may need more money, and when it comes to the new financial perspective we must not go back to the old argument that we should get rid of this regulation. It is needed today more than ever.
(The speaker agreed to take a blue-card question under Rule 149(8))
Madam President, I wish to thank the previous speaker for permitting me to ask him a question.
I have great respect for Mr Howitt's knowledge on human rights and the work he has done in the past. My question is this. How can we take our presumptions about equality and fairness and justice, born of a deep Christian or humanist tradition, in Europe, and expect other cultures with other religions or beliefs, or with a lack of beliefs, to understand exactly what we are saying, without appearing to be ramming neo-colonial ideas down their throats? How can we do that?
Madam President, answering that question in 30 seconds is a big challenge. The answer - as he and this whole Chamber should know - is that freedom of thought and religion is a fundamental human right for all nations, for all religions, for all countries and for all people.
(DE) Madam President, development aid is always costly, often unfortunately ineffective and sometimes even harmful, because it all too frequently does not deal with the specific problems of the country in question. There is rarely any attempt to take a long-term approach and the activities are poorly coordinated. In my opinion, it is doubtful whether an EU-wide financing instrument for development and human rights can improve the situation, particularly as there is no consistent coordination within the EU.
Giving aid to small African farmers, while at the same time bringing them to the brink of ruin with our subsidised agricultural products, ultimately means that we are throwing billions of euros down the drain. This will not change to any significant extent as long as we continue supporting large companies in the EU and indirectly in the developing countries.
China's development aid, which the government in Beijing is using to secure raw materials and new markets, is in competition with our traditional development cooperation methods. In this area too, we will have to come up with some new ideas. In addition, it is equally important to make development aid dependent on cooperation with regard to the refugee problem, perhaps by introducing readmission agreements.
(NL) Madam President, this Parliament is asking for what every parliament in the world is asking: democratic scrutiny of the development and implementation of policy. The European Union should serve as a model, as an example, in that respect. The Treaty of Lisbon has been a major step forward in developing the European Parliament's influence.
There is in this House a large majority which has not given into Council and Commission efforts to curtail parliamentary scrutiny, which is contrary to the spirit of the Treaty. This House does not want to be a micromanager, it simply wants an influence on policy, on how it is developed and implemented. This is therefore about strategic choices, about the content of policy.
In other countries, people take to the streets to demand that influence and we should support them in every way we can. However, the struggle for democracy also sometimes takes the form of difficult negotiations and dry statements. This in no way affects the underlying conviction, as any power requires maximum democratic scrutiny. That is the right of all citizens, whether in Cairo, in Tunis or in Brussels.
Madam President, a young woman in my constituency has this morning, as every weekday morning at this time, just returned home from walking her two young children to school.
Jenny used to drive them there but she can no longer afford to put petrol in the car for anything other than her twice-weekly trip to the cheapest supermarket in her part of Manchester.
This morning, as every morning, Jenny is hungry because she has a choice for breakfast: either she eats or her two little girls eat. There is not enough bread and jam for all of them.
Meanwhile, here on planet EU, MEPs discuss tweaks to a financial instrument that involves the spending of EUR 1.1 billion of taxpayers' money on promoting democracy and human rights, mainly in the third world. Most of those tweaks further reduce the oversight the nation states have, as the Commission burns its way through vast amounts of British taxpayers' money. What a waste and what hypocrisy to bang on about women's rights in Africa when thousands of Jennies cannot even feed their kids properly.
(RO) Madam President, we would probably not have discussed cooperation with the developing countries if the European Union's founding states had not requested a special mention in the Treaty of Rome for the colonies that they possessed, which casts a shadow over the concept of democracy to start with. The European Union's very foundation has gradually transformed into a policy whose key concepts have become eradication of poverty and the promotion of human rights, basic freedoms, decent work and good governance.
Nowadays, developing countries are strategic partners for the European Union. This is why I believe that a financial instrument for developing countries which do not meet the ODA criteria facilitates economic, financial, technical, cultural and academic cooperation. In addition, they can boost bilateral trade, investments, economic partnerships and the promotion of dialogue between public sector players and non-governmental organisations both in the European Union and partner countries.
(DE) Madam President, the dictators in our neighbouring countries are being toppled and it is a good thing that they are going. Although our High Representatives in the European Union are not in a position or are not prepared to support and encourage those people who are fighting for democracy, it is good at least to be able to take action and provide help, even if we are not talking. However, it is very important for us to combine the aid we provide with a requirement to comply with our values, including democracy, the rule of law and core labour standards. It is essential for the European Union to provide help. In addition, we must not only help these people, but also ensure that they understand the values which have made us strong.
Given that this is the case, it is clear to me that this aid must ultimately be controlled and managed by a democratic Parliament. In future, we must not allow the European Union's actions to be controlled by a bureaucratic organisation. Parliament must be put in a position to fulfil its role as a parliamentary body, which means being able to take decisions.
(RO) Madam President, Parliament must be able to control on an equal footing with the Council the adoption of strategic decisions relating to how the resources allocated by the financing instruments for cooperation are spent. However, at the same time, the EU must become more flexible and speed up the mechanisms for developing trade relations with partner countries. I support the idea of the Union adopting a pragmatic approach in its economic relations with partner countries.
I think that it is particularly important to implement financing instruments in countries like Turkmenistan and Iraq, which can provide energy resources through projects such as Nabucco. I would also like to mention here that the joint declaration from the presidents of Romania and Turkmenistan has marked the establishment of an energy partnership for exploiting and transporting natural gas and crude oil, including through the transfer of experience and equipment. Romania has also been involved in carrying out stabilisation and reconstruction missions in Iraq.
(SL) Madam President, a significant part of the resources which are available to us through financing instruments and which are intended for the development of developing countries ends up via certain channels back in the hands of our companies or monopolies at home. I think that an essential purpose of these financial and policy instruments should be to ensure that the resources are used in accordance with the development plans of those whom we want to support.
Several speakers have already pointed out that we often finance regimes which are anything but democratic. When it comes to financing the development of the poorest countries, I think that we should be careful not to perpetuate the single-crop farming trend, but to open up opportunities for the modern development of these countries.
Member of the Commission. - Madam President, I have listened carefully to the numerous contributions. The Commission hopes that we will find a solution for these important financing instruments.
However, we need to be able to fully implement external relations financial instruments. Proper implementation of our external actions should not be taken hostage by a dispute between the institutions. It is difficult to retain credibility vis-à-vis the outside world on such a basis, and this exposes us to loss of relevance as a global player and trade negotiator.
The Commission stands ready to work towards a rapid solution that is agreed by all the institutions concerned.
In the current instruments, which are in force until 2013, which means another two years, multiannual strategy papers are considered to be implementing measures necessary for the implementation of the budget. Such measures are subject to the comitology system.
Strategy papers are technical documents, and so by their nature are not suited to take the form of binding legal acts. The current instruments have only two more years to run and there remain only a few strategy papers to be put in place. The Commission considers that to change this system now would require significant changes to instruments, which would take too long to put in place and which would cause major disruption to EU external cooperation.
The Commission already involves Parliament in the process of democratic scrutiny of strategy papers. The Commission is willing to reinforce this process with substantive scrutiny rights for Parliament. It is too soon to say what the new instruments will look like because they are subject to extensive consultation with stakeholders and to Commission proposals.
Provided that the criteria established in Article 290 of the Lisbon Treaty are fully respected, the option is open to consider recourse to delegated acts in the new instruments, but the Commission does not yet have a set view on this question.
Madam President, I too would like to thank all the speakers who talked about financing instruments in general and about those relating to the report that I have submitted to you this morning in particular.
I think that Mr Brok found the right words to express what we want. We do not want to be troublemakers, but neither do we want to give the Commission carte blanche to implement fundamental agreements adopted by the European Parliament without there being any parliamentary oversight. Between having everything or nothing, Parliament insisted on a sensible solution that consists in closely monitoring strategic acts. We are demanding nothing more and nothing less than that.
I would also like to say a word about those who were more critical in their remarks, specifically those who spoke rather sceptically about development cooperation policy, and those who always refer to the taxpayer in order to reject any support for development cooperation policy.
From my point of view, the taxpayer finances a budget. A budget is an instrument for showing solidarity with the least well off. Hence, thanks to taxpayers' contributions, the budget generally provides an opportunity for our countries to help the weakest in society. The alternative would to be to ignore the basic, fundamental rights of people thus deprived of resources.
I would, however, recommend that those Members consult the reports of the United Nations Development Programme, to see that those who contribute the most in terms of cooperation and external solidarity are the ones who also spend the most on internal solidarity within their country. In other words, there is no inherent contradiction between internal solidarity and external solidarity.
Those who would like the rest of the world to believe that any money of ours that is spent on external solidarity is money wasted in the four corners of the world would therefore be well advised to reread the statistics in the United Nations Human Development Report.
Madam President, I believe that it has become very clear during the debate why we in Parliament want these delegated acts. We do not want micro-management, but we do need to be able to use this instrument in a responsible and well-informed way, so that we can, if necessary, correct what has gone wrong. If we talk about Parliament's position with external bodies, for example, with human rights organisations which could be affected by this and if we fail to come to an agreement, although I hope that this is not the case, and if individual projects cannot then take place, I believe that there is support and understanding for Parliament's position. It is not true that Parliament and the concept are not understood.
I would like to say something briefly about the criticism that too much money is being spent by Parliament on human rights and the development of democracy. I think that the opposite is the case. If we consider this instrument for human rights and the promotion of democracy, which has only been in existence since 2004, we can see even now that a great deal can be achieved with relatively little money. We cannot simply look at this as a whole. Instead we need to focus in detail on what these projects have achieved. Projects have only had to be discontinued in a few individual cases.
If we really want to see the fundamental values of the EU being put into effect, if we really want people to live in freedom, free from poverty and free from fear, we must promote human rights. This instrument makes a very good complement to our policy for requiring other states to support human rights. We are not spending too much money. On the contrary, we need much clearer financial support.
rapporteur. - (HU) Madam President, I thank my fellow Members and the Commissioner for their opinions expressed in the debate, and naturally my fellow Members for their words supporting our decision. Mr Brok made it quite clear that we really want to make a distinction between executive and legislative duties. Our aim is not to mix these but, as it has been stated here by both the rapporteurs and my fellow Members, Parliament must have the opportunity to have a say in planning and in strategy to make execution really function effectively and to direct the funds to where they are most needed.
I would like to remark with regard to the opinions about the use of the funds in particular that I do not believe that any taxpayer would question the importance of us being able to help or save human lives, the lives of human rights activists, through this financing instrument for defending democratic and human rights, so I believe that this is exactly the instrument which would be accepted by any taxpayer. I take extremely seriously what the Commissioner, too, has said, that Parliament has been assigned new powers and stronger rights after Lisbon. For this reason we would really like the Council and the Commission to show openness so that a good compromise may finally be reached, since we all have an interest in making these instruments work really efficiently, and for this all three institutions are needed.
rapporteur. - Madam President, I understand I have some injury time for not being able to get in at the beginning of the debate. My apologies - I got held up in traffic.
First of all, a British colleague has criticised the situation with regard to the importance of democracy and human rights. If democracy and human rights were functioning in our Member States, then we would not have children going to school on bread and jam, and that is the reality of it.
Whether in Britain or in any other Member State, I think it is clearly a matter for those Member States to ensure that does not happen. Let us be very clear about what this is all about: not just democracy and human rights. Twenty-two thousand children die each day, every day, a short plane journey from this building. Twenty-two thousand. The good news is that it used to be 34 000. We and others have brought it down to 22 000 because of democracy and human rights and the sort of financial instruments which the Union has approved.
Let us not pit those people against children in our own Member States going to school on bread and jam, which I deplore also. Let our Member State governments get their act together in dealing with those children.
This issue is about implementation or delegated acts. Is it implementation, or is it a delegated act - in which case it is legislation?
I propose to stick completely to Parliament's first reading and thus to say that we will reinstate - have reinstated - all amendments. These have not been accepted by the Council. The issue at stake is one of principle and is crucial to the future nature of interinstitutional relations in the area of external action.
The amendments proposed by Parliament do not concern the substance of the DCI or the other instruments, but the role of Parliament in the practical implementation of the law.
The objective is to protect the democratic prerogatives of the European Parliament, as provided for in the Lisbon Treaty. As co-legislator, we must be able to control, on an equal footing with the Council, the adoption and the execution of strategic decisions on the spending of development aid: how much, where and how. In technical terms, the amendments ensure that certain draft decisions taken by the Commission are recognised as delegated acts as defined in Article 290 of the Treaty on the Functioning of the European Union.
This would give the two branches of the legislative authority the possibility to object to draft decisions which are not in conformity with the requirements of the law. This veto would ensure that Parliament's suggestions are taken into account when the Commission programmes EU aid.
Let me be clear that we are not talking about micro-management, as a colleague has already said, or individual programmes and projects. The amendments will ensure that legislators keep control over strategic decisions concerning funding allocations and sectoral priorities.
All proposed amendments were already included in Parliament's first reading position, which was adopted by plenary with a large majority on 21 October 2010.
However, the Council has flatly rejected all amendments on democratic scrutiny and delegated acts, without proposing any alternative solution which would satisfy Parliament's demands.
It is unfortunate that during the many months - almost one year - that have passed since the first discussion of the dossier in committee, interinstitutional negotiations have not made any progress. I can assure this House that we have really tried very hard. Negotiations with the Council and the Commission - which should incidentally facilitate these negotiations - started in February 2010. We held three dialogues and several meetings at technical level, both on the contentious issues of delegated acts. On these issues, there has been no rapprochement. Only towards the end of last year did the Commission negotiators come up with a compromise proposal. Parliament immediately reacted with a counterproposal, but this was not reflected in the Council's position. We understand that it was not formally transmitted to the Member States in the Council.
Despite the hard line of the Council, which is shared by the Commission - something I regret because it is not its constitutional position to do so - Parliament insists on its position. Legally, our arguments are sound. The strategy papers are multiannual programmes, decided under the DCI for example, which fulfil the criteria for the application of the delegated act procedure. They supplement the basic regulation and are of general application. The criteria mentioned in Article 290 are compulsory if they are fulfilled. The Council and Parliament must have a veto right.
This is not a matter of political bargaining or any special arrangements, as that would be contrary to the Treaty. It is a legal obligation. Politically, we have the full support of our Conference of Presidents, which decided on two different occasions - most recently earlier this month - that in all dossiers negotiators should insist on the application of the delegated acts procedure for decisions concerning objectives, the choice of priorities, expected results and financial allocations in broad terms.
We also have a common line among the committees: the rapporteurs in the Committee on International Trade and the Committee on Foreign Affairs - respectively responsible for instruments for cooperation with industrialised countries and instruments for human rights and democracy - have adopted the very same approach as I have. All amendments concerning delegated acts from first reading should be reinstated. Our position is plain and simple and fully in line with the mandate of the Conference of Presidents. We will not be divided or have our role as a legislature ignored.
I am convinced that the introduction of the new procedure would also be in the interests of the intended beneficiaries of our financial instruments. Parliament could play its role as watchdog much more effectively and ensure that the money is spent on the core objectives of the Union's development cooperation defined in the Treaty: the reduction - and ultimately the eradication - of poverty. Twenty-two thousand children do not need to die each day, every day. We demand to have our say on how this issue is addressed.
(The speaker agreed to take a blue-card question under Rule 149(8))
Madam President, I just wanted to ask my honourable colleague and friend, Mr Mitchell, whether he agrees with me that in 2005 Parliament gave up 14 areas of codecision on these financing instruments.
What we are actually trying to do now is to get some restitution, because we not only lost our ability to look at what is going on with the Commission, but we also lost the accountability process and the transparency process, so I want to ask Mr Mitchell...
(The President cut off the speaker)
rapporteur. - Madam President, I agree with Mr Deva that we gave up certain of our rights. I was the rapporteur on the Development and Cooperation Instrument. It took us two and a half years to agree that instrument because we simply would not give up on certain core rights of Parliament, but we did have to compromise towards the end.
In the end, there was an interinstitutional agreement between Parliament, the Commission and the Council which said that we, through our Committee on Development for example, would have scrutiny rights over the DCI, and we set up groups to carry out that agreement. These instruments are in the spirit of that agreement, which should be continued.
rapporteur. - (DE) Madam President, Mr De Gucht, you are absolutely right that the outside world does not understand why we cannot come to an agreement with the Council. The Council is not even present for this debate, which I very much regret, because that is not a good omen for the completion of the second reading. However, we must ask why a normal principle and a normal right, which are enshrined in the treaty, are not being recognised. I believe, and Mr Brok has discussed this in detail, that this is only about giving us the opportunity to intervene.
Perhaps I can give one more example with regard to the content. In the Commission's multiannual plan for my industrialised countries instrument (ICI), the reference document was not the amended regulation, but instead the Global Europe strategy. This uses language which has become obsolete since the advent of the economic crisis and the resulting trade problems when it says that the objective of the multiannual plan is to promote European business and profit interests. According to the text, the instrument is intended to resolve the problems which EU companies have in penetrating certain markets.
I can only repeat that this is not what the legislators intended the instrument to achieve and they have not put aside any taxpayers' money for this purpose. In our view, the ICI should be a modern cooperation programme and not a weapon of conquest. To give another example, this time in more blunt terms: For us, the countries of south-east Asia are not just junior partners, as the Commission has stated. As part of the cooperation with central Asia, the instrument must not focus solely on EU access to the gas reserves there.
When we look at the Maghreb region and the developments in the Middle East, it is clear that we need to take a long-term, large-scale approach to cooperation. I hope that the new regulation will be future-proof. I also hope that this financing instrument will encourage exchanges on an equal footing between the EU and third countries and will help to create openness throughout the world and promote responsible support for sustainable development processes which are in the interests of citizens.
The joint debate is closed.
The vote will take place today at 11.30.
The European financing instrument for promoting democracy and human rights is one of the EU's only foreign policy instruments which still maintains a rigid system for allocating funds, due to the fact that it does not offer the opportunity for an exemption from the principle of ineligibility of costs relating to taxes, duties and other charges financed by the EU. In a situation where we are faced with deteriorating protection for human rights worldwide, I believe that it is an absolute necessity for the European Union to reassert its role as a global leader for democracy and fundamental rights. In this respect, it is especially necessary to make the European financing instrument more adaptable to enable the Union and beneficiaries of European financial assistance to enjoy a certain degree of flexibility in managing the projects they undertake. On the other hand, this flexible approach to granting EU funds will be monitored closely to prevent the occurrence of abuses. Apart from the exemption which should remain regarding the approval of the financing of costs relating to duties, taxes and other charges and carried out on a case-by-case basis, the European Parliament must have the right to monitor the activities carried out by the Commission and the strategic documents adopted by it.
The recommendation for a second reading on the establishment of a financing instrument for development cooperation, mentions the high level of agreement over the measures, and in principle adopts all of the amendments from the first reading. I personally consider it a priority to resolve the systemic issues relating to the multiannual funding of development assistance, and I agree with the rapporteur that we must sort out the funding method for 2012 and 2013. The recommendation states that the regulation radically reduces spare capacity within the framework of the ceiling for Heading 4 of the multiannual financial framework for the period 2007-2013, and does not leave sufficient room for manoeuvre in respect of addressing and responding to any future crises. The recommendation also addresses legislative issues in the procedural approach of the Council, which Parliament criticises, since Parliament should have the same monitoring powers as the Council when it comes to adopting strategic decisions over the issue of where and how development aid will be spent. In accordance with both the letter and the spirit of the Treaty of Lisbon, I therefore support the urgent incorporation into the regulation on the instrument for development cooperation of a properly integrated procedure for delegated acts relating to the planning of other external action financing instruments which are currently under review, that is, the stability instrument, the instrument for human rights and democracy and the instrument for cooperation with industrialised countries.
in writing. - (CS) One of the main aims of EU development policy is the reduction and definitive eradication of poverty, to which the proposed EUR 190 million Banana Accompanying Measures (BAM) for 2010-2013, approved by the Commission on 17 March 2010, should make a clear contribution. It is also true that in the past, plans in this area were drawn up more from a commercial perspective than from a development perspective, and it is precisely the development perspective that should be reflected in the new proposal. It also seems right to support the BAMs with the aim of improving living standards for people in the ACP countries which supply bananas, and which are affected by the duties levied on bananas imported into the EU. Nevertheless, the Commission's proposal has certain shortcomings, such as the absence of an impact assessment in respect of the proposed measures, the timing of drawdowns, the questionable large-scale use of EU reserves or the continuing problem of insufficient funding for Heading 4, which the Commission correctly pointed out in its assessment report on the functioning of the interinstitutional agreement. On the whole, I think that the report submitted by Charles Goerens presents an accurate analysis of the issue both from a commercial and a development perspective, reflecting the comments approved by the Committee on Budgets on 13 April 2010, and that it also contains relevant recommendations in the BAM area, and I therefore recommend approving the proposed version.
I understand the Commission's demand for greater flexibility in the funding of politically sensitive projects aimed at supporting democracy and human rights. However, at the same time, I firmly believe that if this Parliament has to give the Commission a freer hand in financing such projects, it must retain its monitoring role. In the final analysis, it is we who are responsible to the people for the EU budget. If we are talking about financial instruments for supporting the spread of democracy, legal certainty and respect for human beings, we should also be talking about the effectiveness of these instruments, and about whether we might promote democracy and human rights in even more effective ways. In the debate on the persecution of Christians worldwide, the EU High Representative for Foreign Affairs assured us that every bilateral agreement on cooperation now includes a clause on democracy and human rights. To make any financial assistance or commercial agreement conditional on the fulfilment of these obligations might help to spread democracy and respect for fundamental human rights more than supporting various more and less sensible projects.